DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
Applicant’s amendment of claim 24, 28-31, 33, 34, 46 and the addition of new claims 49- in the paper of 10/16/2020, is acknowledged. Applicants' arguments filed on 10/16/2020, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 24-36, 43-49 are still at issue and are present for examination.

Applicants Summary of October 5, 2020 Examiner Interview
Applicant’s summary of the previous interview which occurred on October 5, 2020 is acknowledged.  It is further noted that applicants submission that the examiner responded that any amendment should overcome an objection and/or rejection is not agreed with absent the specifics of the referenced amendment.  A review of the 

Election/Restrictions
Applicant's election without traverse of Group I, claims 24-36, drawn to method for replicating, amplifying or sequencing of DNA in absence of a primer, in the paper of 4/20/2018, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-36, 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 (claims 25-36, 43-48 dependent from) is indefinite in the recitation “a protein that has been found to display both polymerase and primase activity” in that it is unclear and confusing as to exactly what this newly added recitation means.  The basis of the indefiniteness is that it is unclear of applicants intent in the reference “has been found to display both polymerase and primase activity” versus a protein that has both polymerase and primase activity.  It is unclear if applicants are to add an additional step the finding a protein that displays both polymerase and primase activity.  In the interest 

Claim 49 is indefinite in the recitation “for a suitable amount of time to replicate, amplify or sequence the template nucleic acid in the absence of a primer and without the presence of a protein having primase activity other than the protein or conjugate provided in step (a)” in that it is unclear and confusing as to exactly how applicants are attempting to limit the claimed method.  It is understood that the above recitation is in step f) of the claimed method and is describing the suitable amount of time for which the materials of steps a-e are contacted, however, it is unclear as to the specifics of what is a suitable amount of time.  To further illustrate the indefiniteness of this recitation, claim 49 appears to be identical to claim 24 with the exception that the suitable amount of time in claim 24 is “to replicate, amplify or sequence the template nucleic acid in the absence of a primer”.  Thus it is unclear how a suitable amount of time to “to replicate, amplify or sequence the template nucleic acid in the absence of a primer” is different from a suitable amount of time to “to replicate, amplify or sequence the template nucleic acid in the absence of a primer and without the presence of a protein having primase activity other than the protein or conjugate provided in step (a)”.  In the interest of advancing prosecution the recitation in claim 49 is interpreted the same as that in claim 24, “for a suitable amount of time to replicate, amplify or sequence the template nucleic acid in the absence of a primer”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korlach et al. (US 7,056,661) and Uniprot Accession No. Q72JW2, July 2004.
This rejection was stated in the previous office action as it applied to previous claims 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 43-48.  In response applicants have amended the claims, summarize previous arguments and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  Newly added claim 49 is included in the rejection for the reasons previously stated for claims 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 43-48.
As previously stated, Korlach et al. teach methods for sequencing nucleic acid molecules.  Specifically, Korlach et al. teach a method of sequencing a target nucleic acid providing a thermostable nucleic acid polymerizing enzyme, such as Taq DNA 
Uniprot Accession No. Q72JW2 teach a 293 amino acid protein isolated from Thermus thermophiles HB27 which is a bifunctional primase/polymerase having 100% sequence identity to the amino acid sequence of instant SEQ ID NO:1 (See appendix).
One of skill in the art at the time of invention would have been motivated to use the primase protein taught by Uniprot Accession No. Q72JW2 in the method of sequencing a nucleic acid taught by Korlach et al. as a method to sequence a target nucleic acid molecule.  While applicants claimed method is drawn to a method for replicating, amplifying or sequencing of DNA in the absence of a primer, this is interpreted as an intended use and the absence of a primer is not considered a limitation of the claimed method.  The expectation of success is high based upon the high level of skill in the art as exemplified by Korlach et al. and based upon all that is needed to do the method is taught by Korlach et al. and Uniprot Accession No. Q72JW2.
Applicants Response:
Applicants continue to traverse the rejection based on Korlach et al. (US 7,056,661) and Uniprot Accession No. Q72JW2, July 2004 and McEwan et al. (US 2011/0294167) and Uniprot Accession No. Q72JW2 together on the basis discussed below.
Applicant submits that the allegations raised by the examiner have already been discussed in detail during the October 5, 2020 Examiner Interview as summarized 
Applicant’s amendment of the claims, in the paper of 10/16/2020 and applicant’s complete argument, in the paper of 10/16/2020, is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  Further the examiner has reviewed the previous summary of the applicants initiated interview of 10/5/2020 (papers of 10/9/2020 and 10/16/2020).
Applicants submission that the allegations raised by the examiner have already been discussed in detail during the October 5, 2020 Examiner Interview as summarized by applicants is acknowledged, as is the maintenance of the previous allegations (rejections) for the reasons previously made of record.   With regard to applicants submission that during the October 5, 2020 Examiner Interview the Examiner responded that the referenced proposed amendments to the claims should overcome the rejections under §103 is acknowledged, however, such an assertion is not found 
The rejections are thus maintained for the reasons previously made of record and for those reasons repeated above.
Thus, claims 24, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korlach et al. (US 7,056,661) and Uniprot Accession No. Q72JW2, July 2004.


Claims 24-36, 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McEwan et al. (US 2011/0294167) and Uniprot Accession No. Q72JW2, July 2004.

As previously stated, McEwan et al. teach improved systems and methods for amplifying nucleic acids.  Among other things McEwan et al. provides a system for 
amplifying nucleic acids through use of a primase and a polymerase with 
strand-displacement ability without, for example, exogenously-added primers.  
McEwan et al. teach that said methods are particularly useful for whole genome amplification.
McEwan et al. specifically teach a method for amplifying nucleic acids, the method comprising a step of: incubating a template nucleic acid and an amplification mixture comprising a primase and a polymerase having strand-displacement ability such that the template nucleic acid becomes amplified, wherein the amplification mixture does not contain exogenously-added oligonucleotide primers and does not contain a helicase. McEwan et al. teach said methods in which the polymerase is selected from Phi29 polymerase and other thermostable DNA polymerase such as Taq DNA polymerase.  McEwan et al. teach said methods in which the primase is selected from ORF904 primase, a primase from Solfolobus solfataricus, p41-p46 primase complex from Pyrococcus furiosus, a primase from Pyrococcus horikoshii, phage T7 primase, phage T4 primase, E. coli dnaG primase.  McEwan et al. teach said methods 
Uniprot Accession No. Q72JW2 teach a 293 amino acid protein isolated from Thermus thermophiles HB27 which is a bifunctional primase/polymerase having 100% sequence identity to the amino acid sequence of instant SEQ ID NO:1 (See appendix).
One of skill in the art at the time of invention would have been motivated to use the primase protein taught by Uniprot Accession No. Q72JW2 in the methods of amplifying nucleic acids taught by McEwan et al. as a method to amplify a target nucleic acid molecule.  The expectation of success is high based upon the high level of skill in the art as exemplified by McEwan et al. and based upon all that is needed to do the method is taught by McEwan et al. and Uniprot Accession No. Q72JW2.
Applicants Response:
Applicants continue to traverse the rejection based on Korlach et al. (US 7,056,661) and Uniprot Accession No. Q72JW2, July 2004 and McEwan et al. (US 2011/0294167) and Uniprot Accession No. Q72JW2 together on the basis discussed below.
Applicant submits that the allegations raised by the examiner have already been discussed in detail during the October 5, 2020 Examiner Interview as summarized above.   Applicant also submits that during the October 5, 2020 Examiner Interview, applicant proposed several amendments to the claims for clarification of the claims to overcome the obviousness rejections under §103.  Applicants submit that the examiner responded that such proposed amendments to the claims should overcome the rejections under §103.  Applicants submit that accordingly, applicants have amended 
Applicant’s amendment of the claims, in the paper of 10/16/2020 and applicant’s complete argument, in the paper of 10/16/2020, is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  Further the examiner has reviewed the previous summary of the applicants initiated interview of 10/5/2020 (papers of 10/9/2020 and 10/16/2020).
Applicants submission that the allegations raised by the examiner have already been discussed in detail during the October 5, 2020 Examiner Interview as summarized by applicants is acknowledged, as is the maintenance of the previous allegations (rejections) for the reasons previously made of record.   With regard to applicants submission that during the October 5, 2020 Examiner Interview the Examiner responded that the referenced proposed amendments to the claims should overcome the rejections under §103 is acknowledged, however, such an assertion is not found persuasive in overcoming the previous rejections without specifics as to the exact amendments applicants are referring to and the reasons why these “specific amendments” overcome the rejections of record.  The mere submission that applicants have amended claims 24, 28-31, 33, 34, and 46 and added new claim 49, in line with a previously proposed amendment discussed during the October 5, 2020 Examiner 
The rejections are thus maintained for the reasons previously made of record and for those reasons repeated above.
Thus, claims 24-36, 43-49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McEwan et al. (US 2011/0294167) and Uniprot Accession No. Q72JW2, July 2004.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/10/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652